Case 1:20-cv-05496-RMB Document 55 Filed 06/10/20 Page 1 of 6 PageID: 1826




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE



 TROY WRAGG, et al.,
                                           Civ. No. 20-5496 (RMB)
               Petitioners
      v.
                                                OPINION
 DAVID E. ORTIZ, et al.,

               Defendants

Appearances:

Jeanne Locicero, Esquire
Tess Meiling Borden, Esquire
American Civil Liberties Union
of New Jersey Foundation
89 Market Street, 7th Floor
P.O. Box 32159
Newark, New Jersey 08102

     Attorneys for Petitioners

John F. Basiak,Jr.,AUSA
Mark E. Coyne, AUSA
Elizabeth A. Pascal, AUSA
J. Andrew Ruymann, AUSA
John T. Stinson, AUSA
United States Department of Justice
Office of the U.S. Attorney
401 Market Street
P.O. Box 2098
Camden, New Jersey 08101

     Attorneys for Respondents

Bumb, United States District Judge:

     This matter comes before the Court upon Petitioners’ informal

request, under Federal Rule of Civil Procedure 60(b)(6), to vacate
Case 1:20-cv-05496-RMB Document 55 Filed 06/10/20 Page 2 of 6 PageID: 1827



this Court’s prior Order Of May 27, 2020.                    Rule 60(b)(6) is a

catch-all provision providing litigants with a means to obtain

relief from a judgment for any reason “that justifies relief.”

Buck v. Davis, 137 S. Ct. 759, 777–78 (2017) (quoting Fed. R. Civ.

P. 60(b)(6)). “[A] district court may only grant relief under Rule

60(b)(6)      in     “extraordinary    circumstances     where,       without   such

relief,    an        extreme    and   unexpected      hardship    would    occur.”

Satterfield v. Dist. Attorney Philadelphia, 872 F.3d 152, 158 (3d

Cir. 2017) (quoting Cox v. Horn, 757 F.3d 113, 120 (3d Cir. 2014)

(quoting Sawka v. Healtheast, Inc., 989 F.2d 138, 140 (3d Cir.

1993)); see also Boughner v. Sec’y of Health, Ed. & Welfare, 572

F.2d 976, 978 (3d Cir. 1978)).

       In the Order from which Petitioners seek relief, the Court

held   that     it    lacks    jurisdiction    over    the   habeas     portion   of

Petitioners’ hybrid habeas petition – civil rights complaint -

because    their       claims    relate   to   conditions        of   confinement.

Petitioners had asserted jurisdiction under 28 U.S.C. §2241 based

on the allegation that “there is no set of protective measures

that Respondents can feasibly implement to contain the spread of

COVID-19 in Fort Dix.”           (Petr’s Mem., Dkt. No. 30 at 38; Compl. ¶

133, Dkt. No. 1) (alleging “The current population of Fort Dix,

both of incarcerated individuals and the staff who come through on

a daily basis and work in the same confined space, ensures that

any effective measures that would mitigate Petitioners’ exposure

                                          2
Case 1:20-cv-05496-RMB Document 55 Filed 06/10/20 Page 3 of 6 PageID: 1828



to and risk of serious illness from COVID-19 are impossible to

implement.”)

     The Court also ruled, in the alternative, that even assuming

habeas jurisdiction Petitioners failed to meet their burden of

showing that preliminary injunctive relief should be granted.          The

Court did note in Footnote 26 of its Opinion, relating to its

preliminary injunctive analysis, that two inmates, Michael Scronic

and Tommie Telfair, had averred in a conclusory manner that none

of the inmates were being evaluated by a nurse or doctor.            It is

this footnote which has caused a point of contention between the

parties.   Specifically, the Court’s footnote reads as follows:

     Two inmates, in particular Scronic and Telfair, state
     that “to [their] knowledge” none of the inmates have
     been evaluated by a nurse or doctor, and Scronic believes
     that inmates have COVID-19 and are not being tested.
     Respondents have attempted to respond to these
     conclusory and abstract opinions, contending that no
     medical attention is being denied. To the extent that
     Petitioners wish to press this position to show that
     more than a few isolated incidents of failure to address
     medical needs exists, they may seek to supplement the
     record and the Court will reconsider its Opinion and
     engage in fact-finding provided Petitioners can show
     that a favorable finding in this regard would alter the
     Court’s conclusion.


     Petitioners interpret this footnote as the Court’s invitation

to engage in limited discovery.         It was not such an invitation.

As the Court noted, the declarations submitted by inmates Scronic

and Telfair were “conclusory and abstract opinions.” In opposition

to   Petitioners’   motion    for   preliminary     injunctive    relief,

                                    3
Case 1:20-cv-05496-RMB Document 55 Filed 06/10/20 Page 4 of 6 PageID: 1829



Respondents     attempted    nonetheless    to   respond    to   such   broad

accusations, introducing evidence that they were not denying the

medical needs of inmates. Thus, in footnote 26, the Court afforded

Petitioners the opportunity to supplement their declarations, to

give details where none had been provided.            Rather than providing

such evidence, such as the identities of the inmates referred to

in their declarations, for example, Petitioners complain that they

need discovery.         Yet, it is their own witnesses who made the

disturbing, but yet, conclusory allegations.

     The Petitioners introduced the sworn declarations of four

inmates as evidence to establish deliberate indifference rising to

an Eighth Amendment violation.       For example, inmate Scronic swore

that since May 6 no one at the Camp had been evaluated for COVID-

19 symptoms.       In contradiction, however, he admitted that there

are routine temperature checks being done.               Inmates Valas and

Telfair     also   confirmed   in   their    declarations    that     routine

temperature checks are being done at least every other day.

(Although Valas swore “the highest temperature the thermometer

[used     by   staff]   registers   97.9    degrees    Fahrenheit,”     Valas

presented no explanation to support such bizarre statement. Docket

No. 30-5, at ¶ 27).         Moreover, the inmates complained in their

declarations that a number of inmates were not reporting their

symptoms for fear of being sent to quarantine.             Of course, this



                                     4
    Case 1:20-cv-05496-RMB Document 55 Filed 06/10/20 Page 5 of 6 PageID: 1830



begs the question as to how Respondents can be deliberately

indifferent to inmates who express no health concerns.

        Petitioners contend that this Court should, on a Motion to

Dismiss, accept as true the declarations of the inmates they

submitted and permit discovery to move forward.               The Court did,

and thus found that even resolving the disputes all in favor of

Petitioners, they failed to present such an extraordinary case as

to warrant the type of novel conditions-of-confinement habeas

claim suggested by the Supreme Court in Preiser v. Rodriguez in

1973, but never recognized by the Supreme Court or Third Circuit

Court of Appeals.1        The Court afforded Petitioners an opportunity

to put forward more facts to back up their conclusory, and to a

degree contradictory, accusations, but they have not done so.

Instead, they ask for discovery.            Respondents accuse Petitioners

of going on a discovery fishing expedition.               The Court agrees.

Because Petitioners appear to have cast a net too broad, they

should not be permitted to go fishing with the hopes they will

catch something to fill it.

        Habeas petitioners are not entitled to discovery as a matter

of ordinary course.        Bracy v. Gramley, 520 U.S. 899, 904 (1997).




1411 U.S. 475, 499 (1973) (“When a prisoner is put under additional
and unconstitutional restraints during his lawful custody, it is
arguable that habeas corpus will lie to remove the restraints
making the custody illegal.”))

                                        5
Case 1:20-cv-05496-RMB Document 55 Filed 06/10/20 Page 6 of 6 PageID: 1831



They must show good cause.         Id.       Having failed to give substance

to their own witnesses’ conclusory statements, Petitioners will

not    be   permitted   to   go   looking     elsewhere.   Despite   affording

Petitioners the opportunity to elucidate their own witnesses’

statements, Petitioners sidestepped such opportunity to make their

case.       Nothing in the Petitioners’ latest submission presents

extraordinary circumstances that this Court should vacate its

Order dismissing the case for lack of jurisdiction, pursuant to

Fed. Rule 60(b)(6).

        Finally, the Court takes this opportunity once again to

reiterate its view that a vulnerable inmate who is truly at risk

is able to pursue the statutory avenues of relief available to

him.     Counsel for Petitioners may perform a valuable service in

this regard.



                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     United States District Judge

Dated: June 9, 2020




                                         6
